DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 27, 2022, has been entered.
Claims 1, 27, and 28 are amended; claims 14-16 and 18 are canceled.
Applicant contends that the present amendments proscribe the gas inlet’s flow from moving through the substrate loading station or the elevators. Conversely, as shown by Figure 2 of Nunomura, the clean unit supplies gas throughout the entire volume of the casing (2) (p. 9).
In response, the examiner concurs with this characterization but notes that the amendments have prompted the issue of new matter. Even so, new art rejections have been applied below subsequent further search.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “boat transfer device” of claims 1, 27, and 28;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The boat transfer device (50) will be interpreted as robots 61, 62, and 64 in accordance with paragraph [0057] of the specification, as well as Figure 2.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Separately, the examiner observes that claim 1, as originally filed, required the boat transfer device (50) to convey a boat (B) between a given loading station (38) and both elevators (46). Only boat transfer robot 62, of the embodiment delineated by Figure 2, is capable of satisfying this function. Regarding the embodiment of Figure 1, a given boat transfer device (50) can only convey a boat from a loading station (38) to the nearest elevator (46), not to both elevators. Thus, the claim set is constructively drawn to the embodiment of Figure 2 and will remain so throughout the duration of prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 27, and 28, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1, 27, and 28 have been amended to incorporate negative syntax specifying: “gas flow through or over the boat without flowing over the substrate loading station or the first and second elevators.” Firstly, there is no support for either this language or this concept in the specification and, secondly, the invention ought to be claimed by what it is or does rather than by what it does not do. It should also be noted that the features of the gas inlet (58) and the gas extractor (60) are not even depicted in the claimed embodiment of Figure 2 – they are only shown in the unclaimed embodiment of Figure 1b. Yet even here, there is no indication as to the directionality or dispersion of the flow path. Given that the inlet (58) is disposed nearest to the boat elevators, it seems implausible that the stream would not flow “over the…first and second elevators.” For these reasons, the new material constitutes new matter. For purposes of examination, though, the claims will be assessed as written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 27, and 28, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of each of claims 1, 27, and 28 has been amended to recite “a substrate cassette.” However, a first substrate cassette was recited earlier in the claim body, and it is unclear if the second recitation of “substrate cassette” further clarifies this first cassette or if it establishes another, independent cassette. Clarification is required. Provisionally, the examiner will treat the second recitation of “substrate cassette” as further clarifying the first recitation.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite. Each claim refers to “the tool,” but this syntax lacks antecedent basis – the claim set has not recited a tool previously. Correction is required. To advance prosecution, the examiner will interpret “tool” as denoting the “substrate processing apparatus.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 12-13, 19, 22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura et al., US 2013/0247937, in view of Matsunaga et al., US 2002/0037210.
Claims 1, 22, 24: Nunomura discloses a substrate processing apparatus, comprising (Fig. 1):
A first reactor (13) for processing a plurality of substrates in a boat (21a) [0013];
A first elevator (20) to transfer a boat to and from the first reactor [0078];
A substrate handling robot (46) configured to transfer substrates between a boat disposed at a substrate loading station (5) and a substrate cassette (8) (Figs. 2, 7/[0033, 0119]);
A cool down station (6) arranged to cool a boat of processed substrates with a gas inlet (3) and a gas extractor (9) (Fig. 2/[0041, 0089]);
Wherein the substrate loading station (5) and the cool down station (6) are on opposite sides of the first elevator (20) (Fig. 2);
Wherein the substrate loading station is positioned in front of the first elevator, and the cool down station is positioned behind the first elevator (Fig. 2);
A boat transfer device, including:
At least two robots (31, 32) for transferring boats between the substrate loading station (5), the first elevator (4), and the cool down station (6) ([0078]/Fig. 2).
Nunomura discloses only a single reactor, whereby claim 1 specifies first and second reactors. It should be noted, however, that the claim contemplates an embodiment in which the second reactor isn’t required to even operate. For instance, the boat transfer device need only convey the substrate to “one of the first and second elevators.” This arrangement is consonant with an embodiment in which the operation of one of the two elevators is silenced indefinitely. Accordingly, the examiner does not find a patentable distinction between, on the one hand, an apparatus comprising two reactors, whereby one need not even operate and, on the other hand, an apparatus with only one reactor. In other words, simply replicating Nunomura’s existing reactor while allowing it to remain inoperable is sufficient to satisfy the relevant limitations of claim 1. But the replication of an existing feature is within the metes of ordinary skill: it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Lastly, concerning the new material clarifying that the cross-flow from the gas inlet cannot pass through the loading station or the elevators, Nunomura’s gas inlet (3) extends along the entirety of the casing’s sidewall. As such, the cross-flow will likely flow over the verboten features. Figure 1 of Matsunaga, however, shows a cross-section of a vertical furnace apparatus, whereby two retreat stages (5, 5A) are disposed on either side of the furnace (4). Further, each retreat stage is associated with a dedicated gas inlet (3), whereby the cross-flow will only impinge upon its corresponding stage rather than flowing throughout the processing volume [0033]. It would have been obvious to substitute this two-inlet configuration for Nunomura’s undivided inlet, as the simple substitution of one known element for another to obtain the predictable result of generating a targeted gas flow is within the scope of ordinary skill. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Claims 2-3: As shown by Figure 4, the boat supports (5, 6) are stationary in a horizontal plane.
Claim 4: The elevator’s boat support part is moveable in a vertical direction, by definition.
Claim 7: As delineated by Figure 2, there are two stations (5, 6) which receive coolant flow.
Claim 12: As shown by Figure 2, no doors are provided on the side walls. 
Claim 13: Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). It is the Office’s position that on of ordinary skill would have been capable of generating a tool width between 1.3-2 meters through routine experimentation.
Claim 19: Providing additional transfer robots is a matter of ordinary skill, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 27-28: The rejection of claim 1, above, substantially addresses these limitations. In addition, the substrate loading station remains positioned in front of the elevator and the cool down station behind the elevator during transfer operations. Further, the horizontal distance from the cool down station to the reactors remains fixed.  
Claims 6, 8, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Matsunaga, and in further view of Kamimura et al., US 2019/0198359.
Claims 6, 8: Nunomura is silent regarding the feature of a maintenance door. In supplementation, Kamimura, like Nunomura, discloses a batch furnace system yet further locates maintenance doors (80) at the rear of the apparatus (Fig. 1; [0047]). It would have been obvious to provide doors at the back of the processing system to achieve the predictable result of enabling facile access to critical system components.
Claim 10: Kamimura teaches a U-shaped processing apparatus comprising gas cabinets (72) disposed in a top leg of the U-shape [0049].
Claim 11: As shown by Figure 1, Kamimura’s maintenance area is configured in between the legs of the U-shape. 
Claim 21: Kamimura provides a gas inlet (72) and a gas extractor (74) to regulate the minienvironment [0050]. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Matsunaga, and in further view of Miyashita et al., US 5,829,969.
Nunomura’s cool down station does not contain a vertically moveable boat support. In supplementation, Figures 17 and 18 of Miyashita limn a boat support including a vertically moveable rod (384) which facilitates the boat’s separation from the support, thereby permitting facile transfer operations. It would have been obvious to incorporate such a mechanism within Nunomura’s support stations to achieve the predictable result of efficiently removing the boat from its stand.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Brak et al., US 2014/0148924. Brak discloses a substrate processing apparatus comprising first (106) and second (107) reactors (Fig. 1B), first and second elevators to transfer a boat to said reactors [0035], a substrate handling robot (124) configured to transfer substrates between a boat at a substrate loading station (141) and a substrate cassette [0032], a boat transfer robot (116), and a cool down station (153) [0037].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716